379 So. 2d 967 (1979)
Dick K. HANSON, Appellant,
v.
Oma R. HANSON, Appellee.
No. MM-371.
District Court of Appeal of Florida, First District.
November 27, 1979.
Rehearing Denied February 28, 1980.
Robert B. Staats, Panama City, for appellant.
*968 Dedee S. Costello, Panama City, for appellee.
PER CURIAM.
This is an appeal from an order establishing a foreign decree as a Florida decree and modifying the same.
We reverse. The court below erred in exercising jurisdiction by entering the order because there was pending in another state at the time of the filing of the petition upon which the order is based a proceeding concerning the custody of the children named in the petition, viz: Illinois, which at such time was exercising jurisdiction substantially in conformity with the provisions of Chapter 77-433, Laws of Florida, Acts of 1977, incorporated in Sections 61.1302-61.1348, F.S., particularly Sections 61.1314 and 61.133.
Reversed and remanded to the trial court with direction to dismiss the petition.
McCORD, Acting C.J., SHIVERS, J., and MASON, ERNEST E., Associate Judge, concur.